           Case 1:19-cr-03726-JB Document 31 Filed 11/15/19 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                             )
                                                      )
                                                      )
       Plaintiff,                                     )       Case No. 19-CR-3726-JB
                                                      )
vs.                                                   )
                                                      )
JONATHAN JAMES GOMEZ,                                 )
                                                      )
                                                      )
       Defendant.                                     )


                     Defendant’s Second Unopposed Motion to Continue

       JONATHAN JAMES GOMEZ, by and through Harry Zimmerman, counsel for

Defendant moves the court to continue the jury trial currently scheduled for December 30, 2019,

and to vacate and reschedule all other deadlines and settings in this matter. In support of this

motion, Mr. Gomez states:

       1. Jonathan Gomez is charged by indictment with Racketeering conspiracy pursuant to 18

U.S.C. 1962(d). He pleaded not guilty on October 18, 2019. (Docs. 21, 22).

       2. On November 6, 2019, Mr. Gomez in an unopposed motion asked this Court to declare

this case Complex pursuant to 18 U.S.C. § 3161(h)(7)(B)(ii) and to continue the December 16,

2019 jury trial date. (Doc. 26). The Court declared the matter complex and continued trial to

December 30, 2019. (Doc. 28).

       3. Mr. Gomez respectfully requests a continuance of the December 30, 2019 trial date.

Specifically, he requests a trial date of June 8, 2020. This is the minimum amount of time that is

required to adequately prepare for trial. Defense counsel cannot and will not be ready for trial in


                                                  1
           Case 1:19-cr-03726-JB Document 31 Filed 11/15/19 Page 2 of 5



less than seven weeks.

       5. Given the general allegations in the racketeering conspiracy charge, and the mountain of

discovery yet to be provided, a continuance of approximately six months is necessary for counsel

to complete tasks vital to a constitutionally effective defense. United States v. Golub, 694 F.2d

207, 214 (10th Cir. 1982) (“Although frequently the result of a slothful lawyer, inadequate

preparation can also be caused by unreasonable time constraints imposed by a trial court”) (citing

Powell v. Alabama, 287 U.S. 45, 71) (other citations omitted). The vital tasks include:

       A) To obtain complete discovery. This Court has now ordered the appointment of a

       Coordinating Discovery Attorney (“CDA”) to aid in the management of the 448.5

       gigabytes of discovery that includes more than 156,000 pages, 4,939 wiretap interceptions

       and over 67,000 jail calls that is anticipated to be produced. (Docs. 27, 30). With the CDA

       appointment, the defense will now have access to discovery specifically related to Mr.

       Gomez.

       B) To review the discovery. Once the discovery is received, the defense team must review

       the discovery and share discovery with Mr. Gomez. With the CDA appointment, he will

       now have access to the discovery material in electronic data format that he may view

       securely under this Court’s previous protective order.

       C) To prepare and file any necessary pretrial motions. The defense anticipates that it

       will be filing pretrial motions including but not limited to motions related to any

       outstanding discovery, suppression, exculpatory evidence, confidential informants or other

       Government sources. The defense will not be able to assess which motions to file until

       discovery is complete.

       C) To fully investigate the case. Anticipated investigations will include, but not be limited


                                                 2
           Case 1:19-cr-03726-JB Document 31 Filed 11/15/19 Page 3 of 5



                                                 3
       to: 1) interviewing witnesses; 2) gathering documentation and other evidence which

       would both support the theory of defense as well as negate the theory of the prosecution; 3)

       consulting with experts.

       D) To engage in plea negotiations with the government. It is believed that a negotiated

       resolution of this matter may be possible, and that additional time is necessary to pursue

       such negotiations.

       6. Mr. Gomez requests a continuance of the trial to on or about June 8, 2020. Counsel

believe that length of time to be the minimum needed to obtain outstanding discovery, to conduct

any follow-up investigation, to engage in plea negotiations with the government, to file pretrial

motions, to accommodate scheduling conflicts and to ensure that Mr. Gomez receives effective

assistance of counsel and is accorded due process.

       7. The right to the effective assistance of counsel includes adequate time to prepare for

trial. Without that adequate time to prepare for trial, Mr. Gomez will be denied his right to the

effective assistance of counsel. “Implicit in this right to counsel is the notion of adequate time for

counsel to prepare the defense.” United States v. Verderame, 51 F.3d 249, 252 (11th Cir. 1995)

(quoting Avery v. Alabama, 308 U.S. 444, 446, 60 S. Ct. 321, 84 L. Ed. 377 (1940). “[T]he denial

of opportunity for appointed counsel to consult with the accused and to prepare his defense, could

convert the appointment of counsel into a sham and nothing more than a formal compliance with

the Constitution’s requirement that an accused be given the assistance of counsel.” Id.

       8. The Government agree with this continuance and will not be prejudiced by this

continuance. Additional time will not prejudice the Government and will potentially allow the

parties to reach a favorable resolution with the government. Counsel apprised Mr. Gomez of his

rights under the Speedy Trial Act and Mr. Gomez understand the need for a continuance and
           Case 1:19-cr-03726-JB Document 31 Filed 11/15/19 Page 4 of 5



                                                   4
respectfully request that the court continue the trial for the approximately six months requested by

counsel.

       9. Undersigned counsel affirmatively states that the ends of justice will be served by

granting this extension of time in which to file motions and a continuance of the trial. See United

States v. Hernandez-Mejia, 406 Fed. App’x. 330, 338 (10th Cir. 2011) (“The Speedy Trial Act was

intended not only to protect the interests of defendants, but was also designed with the public

interest firmly in mind.”) (citations and internal quotation marks omitted). Additional time will

allow the defense time to consult with, and obtain, necessary expert witnesses, conduct a thorough

review of all of the discovery in this matter and to interview any witnesses that may be necessary.

Additionally, a continuance of the deadlines and jury trial in this matter will provide the parties

time to discuss a possible negotiated resolution of this matter. Such a negotiated resolution would

conserve judicial and prosecutorial resources and could also materially benefit the defendants by

providing access to a more favorable resolution of this matter. This motion is not predicated upon

the congestion of the Court’s docket.

       10. By email November 14, 2019, at 3:39 p.m., Assistant United States Attorney Maria

Armijo does not oppose this motion. Now that this Court has determined this matter complex, the

parties are working together on a proposed scheduling order for a trial date around June 8, 2020.

       WHEREFORE, Mr. Gomez respectfully requests that this Court continue the jury trial and

motions deadline as set forth above.


Dated: November 15, 2019                                      Respectfully Submitted,


                                                              /s/ Harry Zimmerman
                                                              Harry Zimmerman
                                                              12231 Academy Rd. NE
                                                              301-315
         Case 1:19-cr-03726-JB Document 31 Filed 11/15/19 Page 5 of 5



                                             5
                                                        Albuquerque, NM 87111
                                                        Tel: (505) 293-6859
                                                        Fax: 866-777-1126
                                                        E-mail: hzattorney@gmail.com

                                                        Keren H. Fenderson
                                                        PO Box 6641
                                                        Albuquerque, NM 87197
                                                        Tel: (505) 345-1085
                                                        Fax: (505)213-0148
                                                        Email: keren.fenderson@ymail.com
                                                        Attorneys for Jonathan James Gomez


                                   Certificate of Service

      I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court

on November 15, 2019, using the CM/ECF system.


                                                        /s/ Harry Zimmerman
                                                        Harry Zimmerman
